Citation Nr: 1548811	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-00 321	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome.
 
2.  Entitlement to an evaluation in excess of 10 percent for residuals of right femur and tibia fractures.
 
 
REPRESENTATION
 
Appellant represented by:  Jan Dils, Attorney
 
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1970 to October 1973.
 
This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
 
In an October 2015 letter, the Veteran's representative withdrew his request for a videoconference hearing. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  
 
The record raises the issue of entitlement to aid and attendance.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  
 

FINDING OF FACT
 
In an October 2015 letter, prior to the promulgation of a Board decision, the Veteran's representative withdrew his appeal of entitlement to increased ratings for right knee patellafemoral syndrome, and residuals of right femur and tibia fractures.  
 
 
CONCLUSION OF LAW
 
The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to increased ratings for right knee patellafemoral syndrome, and  residuals of right femur and tibia fractures.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  
 
In an October 2015 letter, the Veteran's representative withdrew the issues of entitlement to increased ratings for right knee patellafemoral syndrome, and  residuals of right femur and tibia fractures.  Accordingly, the Board does not have jurisdiction, and the appeal is dismissed with respect to both issues.

 
ORDER
 
The appeals are dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


